


Exhibit 10.1


EXECUTION VERSION


FIRST AMENDMENT dated as of June 21, 2013 (this
“Amendment”), to the Five-Year Credit Agreement dated as of November
10, 2011 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Dover Corporation (the
“Company”), the Borrowing Subsidiaries from time to time party thereto
(together with the Company, the “Borrowers”), the lenders from time to
time party thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent (the “Agent”).


The Borrowers have requested that the Lenders amend certain provisions of the
Credit Agreement, and the Lenders are willing to amend the Credit Agreement, on
the terms and subject to the conditions set forth herein. Capitalized terms used
and not otherwise defined herein have the meanings assigned to them in the
Credit Agreement.


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:


SECTION 1. Amendment of Credit Agreement. Pursuant to Section 10.05 of the
Credit Agreement, the Credit Agreement is amended, effective as of the Amendment
Effective Date (as defined in Section 3 below), as follows:


(a) Amendment of Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended by inserting the following new defined term in its appropriate
alphabetical position:


“Knowles Spinoff” means the spin-off to the Company’s shareholders of certain of
the Company’s communication technologies businesses substantially as described
in the Company’s filing with the Securities and Exchange Commission on Form 8-K
dated May 23, 2013.


(b) Amendment of Section 5.09. Section 5.09 of the Credit Agreement is amended
by inserting immediately prior to the period at the end of the first sentence
thereof:


“; provided, that that the Company may carry out the Knowles Spinoff”.


SECTION 2. Representations and Warranties. The Company represents and warrants
to the Lenders that on and as of as of the Amendment Effective Date, before and
after giving effect to this Amendment:


(a) All representations and warranties set forth in the Credit Agreement are
true and correct as if made on and as of the Amendment Effective Date.


(b) No Default has occurred and is continuing.


SECTION 3. Conditions to Effectiveness. This Amendment shall become effective on
the date (the “Amendment Effective Date”) on which the Agent shall have received
counterparts hereof duly executed and delivered by the Company and the Required
Lenders.


SECTION 4. Reaffirmation. The Company hereby (a) confirms its guarantee of the
Obligations of the Borrowing Subsidiaries as provided in Article IX of the
Credit Agreement and (b) acknowledges that such guarantee continues in full
force and effect in respect of the Obligations of the Borrowing Subsidiaries.


SECTION 5. Expenses. The Company agrees to reimburse the Agent for its
out-of-pocket expenses reasonably incurred in connection with this Amendment and
the transactions contemplated hereby, including the fees, charges and
disbursements of Cravath, Swaine & Moore LLP, counsel for the Agent.


SECTION 6. Agreements. Except as specifically stated herein, the provisions of
the Credit Agreement are and shall remain in full force and effect and the
Credit Agreement and this Amendment will be read and




--------------------------------------------------------------------------------




construed as one document. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders or the Agent under, the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle any of the Borrowers to a
consent to, or a waiver, amendment, modification or other change of, any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances. This
Amendment shall apply and be effective only with respect to the provisions of
the Credit Agreement specifically referred
to herein. This Amendment shall constitute a “Loan Document” for all purposes of
the Credit Agreement and each other Loan Document.


SECTION 7. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


SECTION 8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute but
one contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as delivery of a manually executed
counterpart of this Amendment.


SECTION 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.












--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.
DOVER CORPORATION,
 
By:
 
 
 
/s/ Brad Cerepak
Name: Brad Cerepak
Title: Senior Vice President & Chief Financial Officer
 
 
JPMORGAN CHASE BANK, N.A.,
individually and as Agent,
 
By:
 
/s/ Richard W. Duker
Name: Richard W. Duker
Title: Managing Director







--------------------------------------------------------------------------------




SIGNATURE PAGE to the FIRST AMENDMENT dated as of June 21, 2013, to the DOVER
CORPORATION FIVE-YEAR CREDIT AGREEMENT dated as of November 10, 2011.
To approve the Amendment:
 
 
Lender:
BANK OF AMERICA, N.A.
 
 
By:
/s/ Darren Bielawski
 
 
Name: Darren Bielawski
 
 
Title: Assistant Vice President
 
Lender:
THE BANK OF NOVA SCOTIA
 
 
By:
/s/ David Mahmood
 
 
Name: David Mahmood
 
 
Title: Managing Director
 
Lender:
Citibank, N.A.
 
 
By:
/s/ Susan Manuelle
 
 
Name: Susan Manuelle
 
 
Title: Vice President
 
Lender:
DEUTSCHE BANK AG NEW YORK BRANCH
 
 
By:
/s/ Ming K. Chu
 
 
Name: Ming K. Chu
 
 
Title: Vice President
For any Lender requiring a second signature line:
 
By:
/s/ Virginia Cosenza
 
 
Name: Virginia Cosenza
 
 
Title: Vice President
 
Lender:
GOLDMAN SACHS BANK USA
 
 
By:
/s/ Michelle Latzoni
 
 
Name: Michelle Latzoni
 
 
Title: Authorized Signatory
 
Lender:
HSBC Bank USA, N.A.
 
 
By:
/s/ Fik Durmus
 
 
Name: Fik Durmus
 
 
Title: Vice President





--------------------------------------------------------------------------------




To approve the Amendment: (continued)
 
 
Lender:
ING Bank N.V., Dublin Branch
 
 
By:
/s/ Maurice Kenny
 
 
Name: Maurice Kenny
 
 
Title: Director
For any Lender requiring a second signature line:
 
By:
/s/ Aidan Neill
 
 
Name: Aidan Neill
 
 
Title: Director
 
Lender:
Morgan Stanley Bank, N.A.
 
 
By:
/s/ Ankur Goyal
 
 
Name: Ankur Goyal
 
 
Title: Authorized Signatory
 
Lender:
The Northern Trust Company
 
 
By:
/s/ Anne Nickel
 
 
Name: Anne Nickel
 
 
Title: Second Vice President
 
Lender:
The Royal Bank of Scotland plc
 
 
By:
/s/ L. Peter Yetman
 
 
Name: L. Peter Yetman
 
 
Title: Director
 
Lender:
Skandinaviska Enskilda Banken AB (publ)
 
 
By:
/s/ Penny Neville-Park
 
 
Name: Penny Neville-Park
 
 
Title:
For any Lender requiring a second signature line:
 
By:
/s/ Duncan Nash
 
 
Name: Duncan Nash
 
 
Title:
 
Lender:
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
/s/ Mary Ann Klemm
 
 
Name: Mary Ann Klemm
 
 
Title: Vice President
 
Lender:
Wells Fargo Bank, N.A.
 
 
 
 
By:
/s/ Peter Martinets
 
 
Name: Peter Martinets
 
 
Title: Managing Director



